Title: To James Madison from John Cook, 28 November 1811
From: Cook, John
To: Madison, James


Sir
New Markett Fr. County 28 No⟨v.⟩ 1811
I observe in your instructions to Congress you wish for Volunteers, and having the honor to Command a Company of Horse they as well as my officers have expressed a wish to me to present them to you as a part of that patriotic band which is always ready to Support so good a goverment. I must at the same time solicite a favour, which permit me to hope will be granted, that is for U States to loan us Forty Swords and pistols, as your Excellency is well aware that it is impossible to make soilders acquainted with the Military tacktic without arms & Am Sir Your Very Obedt Sert
John Cook Captn New Markets Light Dragoons
